Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US. Pub. NO. 2018/0211374 A1; hereinafter “Tanaka”) in view of Kandemir et al. (US. Pub. No. 2018/0189610; hereainfter “Kandemir”).

Regarding claim 1, Tanaka teaches an image processing system that detects a picture of an object from an image in which the object is captured (see Tanaka, fig. 1, object 110, camera 120), the system comprising: 

a learning device that learns a learning model (see Tanaka, fig. 3, model 202) using the image used for detection by the first detector as input data, and using a detection result by the first detector as training data (see Tanaka, para. [0033,36]); and 
a second detector (see Tanaka , fig. 3, determiner 205) that detects the picture of the object from the image based on the learning model learned by the learning device (see Tanaka, para. [0035], correct/incorrect detected defects) and outputs a detection result by the second detector (see Tanaka, fig. 1, output apparatus 140, fig. 2, output controller 206, para. [0036]).
Tanaka is silent to teaching that wherein outputting a detection result to a user. 
In the same field of endeavor, Kandemir teaches a system wherein outputting a detection result to a user (See Kandemir, fig. 4, user interface 414, fig. 3, para. [0091], image 220 are output to the user).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Tanaka with the teaching of Kandemir in order to improve and implement anomaly and defect detection in a imaging system (see Kandemir, para. [0003-4]). 

Regarding claim 5, the combination of Tanaka and Kandemir teaches the image processing system according to claim 1, wherein the first detector detects images of a plurality of objects from a plurality of images in which the plurality of objects is captured on a basis of a plurality of model patterns representing features of the images of the plurality of objects, and the learning device learns a learning model using the plurality of images used for detection by the first detector as input data, and using a plurality of detection results by the first detector as training data (see Tanaka, para. [0031,32, 35]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kandemir as applied to claim 1 above, and further in view of Dirac et al. (US. 10,474,926 B1; hereinafter “Dirac”)

Regarding claim 2, the combination of Tanaka and Kandemir teaches the image processing system according to claim 1. 
The combination of Tanaka and Kandemir is silent to teaching that wherein the image processing system selects, from among a detection result by the first detector and a detection result by the second detector, a detection result having a higher evaluation value with respect to detection results. 
In the same field of endeavor, Dirac teaches a system wherein the image processing system selects, from among a detection result by the first detector and a detection result by the second detector, a detection result having a higher evaluation value with respect to detection results (see Dirac, fig. 3, 308,310,312, col. 7, line 55-col. 8 line 26).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Tanaka and Kandemir with the teaching of Dirac in order to improve image recognition models and systems (see Dirac, col. 2, lines 30-40). 

Regarding claim 3, the combination of Tanaka, Kandemir and Dirac teaches the image processing system according to claim 2, wherein the image processing system obtains an evaluation value with respect to the detection result by the second detector by an identical method as an evaluation value with respect to the detection result by the first detector (See Dirac, fig. 3, 308,310, col. 7, line 55-col. 8, line 10).

claim 4, the combination of Tanaka and Kandemir teaches the image processing system according to claim 1. 
The combination of Tanaka and Kandemir is silent to teaching that wherein the image processing system performs switching so as to select a detector having a higher evaluation value calculated from statistical values, from among a statistical value in a predetermined period of the detection result by the first detector and a statistical value in the predetermined period of the detection result by the second detector. 
In the same field of endeavor, Dirac teaches a system wherein the image processing system performs switching so as to select a detector having a higher evaluation value calculated from statistical values, from among a statistical value in a predetermined period of the detection result by the first detector and a statistical value in the predetermined period of the detection result by the second detector (see Dirac, fig. 3, 312, col. 8, lines 10-26).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Tanaka and Kandemir with the teaching of Dirac in order to improve image recognition models and systems (see Dirac, col. 2, lines 30-40). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kandemir as applied to claim 1 above, and further in view of Moloney (US. Pub. No 2021/0287080 A1)

Regarding claim 6, the combination of Tanaka and Kandemir teaches the image processing system according to claim 1. 
The combination of Tanaka and Kandemir is silent to teaching that further comprising a plurality of first detectors that detect the picture of the object from the image based on the model pattern representing a feature of the picture of the object, wherein the learning device learns a learning model 
In the same field of endeavor, Moloney teaches a system comprising a plurality of first detectors that detect the picture of the object from the image based on the model pattern representing a feature of the picture of the object (see Moloney, fig. 4, reference gen. 204 and global DLM 402), wherein the learning device learns a learning model using the plurality of images used for detection by the plurality of first detectors as input data, and using a plurality of detection results by the plurality of first detectors as training data (see Moloney, fig. 4, trainer 216, para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Tanaka and Kandemir with the teaching of Moloney in order to improve machine learning models with aggregated data and training (see Moloney, para. [0003-4]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namiki (2018/0260628), Davis (2020/0074685), Namiki (2019/0012579), Perkins (2020/0302207) teach computer imaging systems. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/WEN W HUANG/              Primary Examiner, Art Unit 2648